                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America,                                  Criminal No. 3:08-590-CMC

                vs.
                                                             OPINION AND ORDER
 Juan Mendoza,
                             Defendant.

       This case comes before the court on Defendant’s pro se Motion for Reduction Pursuant to

the First Step Act, Fair Sentencing Act, and Amendments 750 and 782. ECF No. 1825. The

United States Probation Office filed a Sentence Reduction Report indicating Defendant does not

qualify for relief under the First Step Act. ECF No. 1835. Defendant filed a reply. ECF No. 1841.

       The court has reviewed the above filings as well as Defendant’s Third Superseding

Indictment (ECF No. 561), Plea Agreement (ECF No. 602), Transcript of Rule 11 hearing (ECF

No. 1108), and PreSentence Report (“PSR”) (ECF No. 1835-1), and concludes that Defendant is

not entitled to relief under the First Step Act or Amendments 750 and 782.

       Defendant entered a guilty plea to Count 1 of the Third Superseding Indictment, which

charged Defendant:

       knowingly and intentionally did combine, conspire, agree together and have tacit
       understanding with each other and with other persons, both known and unknown to
       the grand jury, to knowingly, intentionally, and unlawfully possess with intent to
       distribute and distribute cocaine and cocaine base (commonly known as “crack”
       cocaine), both Schedule II controlled substances, and marijuana, a Schedule I
       controlled substance, said conspiracy involving 5 kilograms or more of cocaine, 50
       grams or more of cocaine base and a quantity of marijuana, in violation of Title 21,
       United States Code, Sections 841(a)(1), 841(b)(1)(A), and 841(b)(1)(D); All in
       violation of Title 21, United States Code, Section 846.

ECF No. 561. The Plea Agreement provided as to Count 1:
       The Defendant agrees to plead guilty to Count 1 . . . of the Third Superseding
       Indictment now pending, which charges conspiracy to possess with intent to
       distribute 5 kilograms or more of cocaine . . . [a] violation of Title 21, United States
       Code, Sections 846. . . .

       In order to sustain its burden of proof as to this offense, the Government is required
       to prove the following:

       Count One

       (A) The conspiracy described in Count 1 was knowingly and willfully formed and
           was in existence on the dates set forth in the Third Superseding Indictment;
       (B) The defendant knowingly joined the conspiracy; and
       (C) The defendant personally possessed with intent to distribute or distributed 5
           kilograms or more of cocaine, specifically agreed to the distribution of that drug
           quantities, or the distribution of same was reasonably foreseeable to the
           defendant and within the scope of his agreement.

       Possible Penalties for 21 U.S.C. §§ 846
       Mandatory minimum term of 10 years, maximum term of life imprisonment,
       maximum fine of $4 million dollars and a term of supervised release of at least 5
       years plus a special assessment of $100.

ECF No. 602 at 1-2.

       At the Rule 11 hearing, the court advised Defendant as follows regarding Count 1:

       Now, in order for the government to prove these two charges, the government would be
       required to prove as to count 1 that this conspiracy described in count 1 was knowingly
       and willfully formed and in existence on or about these dates as set forth in the third
       superseding indictment.
       That, at some point during the life of that conspiracy, you knowingly joined that
       conspiracy. And that during the time you were in the conspiracy, you either personally
       possessed with intent to distribute or distributed five kilos of cocaine, or you specifically
       agreed to distribution of that drug quantity and type, or the distribution of it was
       reasonably foreseeable to you and within the scope of your agreement in the conspiracy.
       ...
       Do you understand these two charges and what the government would be required to
       prove to make them out against you, Mr. Mendoza?
       A: Yes.

                                                  2
ECF No. 1108 at 21:19-22:6, 22:17-20. Thereafter, the prosecutor summarized evidence of

Defendant’s involvement in a conspiracy to distribute multi-kilogram quantities of cocaine to a

number of persons. Following this summary, the court inquired of Defendant as follows:

       Q: All right, Mr. Mendoza, do you agree that you were involved in a drug conspiracy as
       charged in the third superseding indictment?
       A: Yes.
       Q: Do you agree that you personally possessed or distributed five kilos or more of
       cocaine?
       A: Yes.

Id. at 27:17-23. It is apparent from the Rule 11 colloquy the factual basis for Defendant’s guilty

plea was not conspiracy to distribute cocaine base, but conspiracy to distribute five kilograms or

more of cocaine.

       The PSR described Defendant’s involvement in a conspiracy to distribute multi-kilogram

quantities of cocaine and marijuana in the Columbia area of South Carolina. ECF No. 1835-1 at

¶ 14. At sentencing the court held Defendant responsible for 50 to 150 kilograms of cocaine for

guideline purposes.

       The court will deny Defendant’s motion. The record reflects Defendant agreed to plead

guilty and did plead guilty to conspiracy to possess with intent to distribute five kilograms or more

of cocaine. He admitted he personally possessed or distributed five kilograms or more of cocaine

as part of the conspiracy. ECF No. 1108 at 27. His statutory penalty was not therefore controlled

by the 50 grams or more of cocaine base charged in Count 1. Nor was his sentence. Because he

admitted guilt to conspiracy to distribute five kilograms or more of cocaine, his statutory penalty

was ten years to life, without any consideration of 50 grams or more of cocaine base.

                                                 3
       The First Step Act amended penalties for cocaine base, but not cocaine. This was intended

to rectify a disparity caused by crack cocaine’s effect on sentences prior to 2010. There was no

such disparity in this case. For reasons set forth above, Defendant’s Motion for Reduction (ECF

No. 1825) is denied.

       Defendant also seeks relief under Amendments 750 and 782. Similar to the First Step Act,

Amendment 750 implemented the Fair Sentencing Act in amending the drug table and required

weights to trigger certain penalties for cocaine base only, not cocaine. As determined above,

Defendant pled guilty to possession with intent to distribute cocaine only – not cocaine base.

Moreover, his sentencing guidelines were based on 50 to 150 kilograms of cocaine. Therefore,

Amendment 750 is not applicable to Defendant’s case.

       Defendant previously moved for and was denied a reduction under Amendment 782 as he

received a variance at sentencing that could not be applied in a proceeding under 18 U.S.C. § 3582.

ECF Nos. 1639 (motion), 1868 (Order)

       Pursuant to United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010), “the clear intent

of § 3582 is to constrain postjudgment sentence modifications . . . .” Section § 3582(c) “gives a

district court one—and only one—opportunity to apply the retroactive amendments and modify

the sentence.” United States v. Mann, 435 F. App’x 254, 254 (2011) (citing Goodwyn, 596 F.3d

at 236); see also United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). “[T]he rule is the same

for both purely successive § 3582(c)(2) motions and § 3582(c)(2)-based motions for

reconsideration: A defendant cannot obtain relief on the basis of such motions, but this prohibition



                                                 4
is non-jurisdictional and thus subject to waiver.” United States v. May, 855 F.3d 271, 275 (4th

Cir. 2017).

       Regardless of the prohibition on successive motions, Defendant’s motion fails on the merits

because he is not entitled to a reduction pursuant to Amendment 782. Defendant was granted a

variance at sentencing after a defense motion for a sentence below the advisory guidelines. See

ECF No. 885 at 4 (Statement of Reasons). The variance applied at sentencing cannot be applied

in a proceeding pursuant to § 3582(c)(2). Therefore, Defendant’s guideline range was not lowered

by application of Amendment 782. ECF No. 1662. Accordingly, Defendant’s motion for

reduction under Amendment 782 is denied.

       For the reasons above, Defendant’s motion (ECF No. 1825) is denied in its entirety.

       IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 15, 2019




                                                5
